Citation Nr: 1141411	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pulmonary granulomas.

3.  Entitlement to an initial compensable rating for a left leg muscle injury (Muscle Group XIII) prior to September 12, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for a left leg muscle injury (Muscle Group XIII) from September 12, 2008.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1972 and from January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In March 2007, the Veteran was granted service connection for a left leg muscle injury and assigned a 0 percent (noncompensable) rating effective July 4, 2006.  He was also denied service connection for a pulmonary granuloma.  In a February 2008 rating decision, the Veteran was denied service connection for tinnitus.

After the Veteran perfected his appeals, the RO promulgated an additional rating decision in November 2008 which granted a 10 percent rating for a left leg muscle injury effective September 12, 2008.

The Veteran testified at an RO hearing in August 2008.  A copy of the hearing transcript has been associated with the claims file.

The issues of service connection for tinnitus and service connection for a pulmonary granuloma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  Prior to September 12, 2008, the Veteran's left leg muscle injury did not result in fascial defect, atrophy, or impaired tonus, and there was no significant impairment of function.

2.  From September 12, 2008, the Veteran's left leg muscle injury was manifested by decreased strength of the left hamstring; loss of deep fascia, muscle substance, or normal firm resistance of muscle when compared with the sound side was not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left leg muscle injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5313 (2011).

2.  The criteria for an initial rating in excess of 10 percent for a left leg muscle injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

In the Veteran's May 2007 notice of disagreement (NOD), he took issue with the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2007statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA authorized examination reports, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they collectively contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left leg muscle injury.  Although the claims file was not available for review, the Board notes that the Veteran's present level of disability is of primary concern, and the examinations obtained adequately addressed the current state of the Veteran's condition as well as reported an accurate history of the injury.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran's left leg muscle injury is currently rated under Diagnostic Code 5313.  This addresses Muscle Group XIII, which is comprised of posterior thigh group and hamstring complex of 2-joint muscles: 1) Biceps femoris, 2) semimembranosus, and 3) semitendinosus.  The functions of Muscle Group XIII include extension of hip and flexion of knee; outward and inward rotation of the flexed knee; and, acting with the rectus femoris and sartorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-pulley action at the knee joint.  Under this Diagnostic Code, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2011).

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2011).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in- service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

C.  Evidence

The Veteran was afforded a VA examination in January 2007.  He reported injuring his left hamstring while playing softball during service.  He reported symptoms of pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, and numbness.  He also reported mild weekly flare-ups which lasted 1 or 2 days. He denied any precipitating or alleviating factors.  On examination, there was no indication of any intermuscular scarring, scars, nerve or tendon damage, bone damage, herniation, loss of deep fascia, or limited motion.  The examiner indicated that muscle function was normal in terms of comfort, endurance, and strength for the purposes of performing normal activities of daily living.  The Veteran's injury had a moderate effect on sports activities.  Shopping, exercise, recreation, and travel were mildly affected.  Feeding, bathing, dressing, toileting and grooming were not affected.  The Veteran reported missing less than 1 week of work during the past year.

The Veteran also underwent a general VA examination in January 2007.  He was noted to have a normal gait.  No other significant findings were recorded.

The Veteran testified at an RO hearing in August 2008.  He stated that he could not run anymore.  Some days his condition was fine, but other days he could hardly walk.  He stated that his VA examination coincided with a "good" day, and that his condition had worsened since that time.  He described having a feeling of tightness.  He had 3 months of physical therapy.  

The Veteran was afforded an additional examination in September 2008.  He reported intermittent pain and weakness that worsened with activity.  Physical examination revealed no atrophy.  There was normal muscle tone of both the hamstrings and quadriceps muscle, though muscle strength in the left hamstring was 4/5.  There was no indication of any intermuscular scarring, scars, nerve or tendon damage, bone damage, herniation, loss of deep fascia, or limited motion.  However, the examiner did note that muscle function was not normal in terms of comfort, endurance, and strength due to weakness in the left hamstring.  The Veteran's condition prevented sports and recreation activities.  There were moderate effects on exercise and mild effects on traveling.  The Veteran's condition did not affect chores, shopping, feeding, bathing, dressing, toileting, or grooming.

D.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for a left leg muscle injury is not warranted prior to September 12, 2008.  Although the Veteran reported symptoms such as pain and fatigability, objective testing revealed no findings of loss of fascia, herniation, or limited motion.  The examiner indicated that the Veteran's condition allowed for normal muscle function in terms of comfort, endurance, and strength.  The Veteran's condition had a moderate effect on sports, but only a mild effect, if any, on other activities of daily living.  These findings correspond to a slight disability as contemplated by 38 C.F.R. § 4.56(d)(1), as there is no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function.  

A higher 10 percent rating is not warranted, as the evidence did not demonstrate findings consistent with a moderate level of muscle disability.  That is, the evidence did not reflect some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.

Moreover, a rating in excess of 10 percent is not warranted for the period beginning on September 12, 2008.  On the examination on that date, the Veteran was noted to have decreased strength in the left hamstring.  However, there were still no objective findings of nerve or tendon damage, bone damage, herniation, loss of deep fascia, or limited motion.  The Veteran's decreased strength is consistent with the criteria for a moderate muscle disability found in 38 C.F.R. § 4.56(d)(2).  The limitations of the Veteran's activities of daily living, including being prevented from participating in sports or recreation, are also consistent with a moderate level of disability.

A higher 30 percent rating is not warranted as the Veteran's left leg disability does not rise to the level of a moderately severe muscle injury.  That is, the evidence does not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side.  See 38 C.F.R. § 4.56(d)(3).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain and numbness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.


E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left leg muscle injury with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for the disability.  The Veteran reported missing less than 1 week of work in the year on his most recent examination, and there is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

An initial compensable rating for a left leg muscle injury prior to September 12, 2008 is denied.

An initial rating in excess of 10 percent for a left leg muscle injury from September 12, 2008 is denied.


REMAND

With respect to the Veteran's service connection claims, the Board finds that additional development is warranted.

Service Treatment Records

The Veteran had service from March 1972 to July 1972.  However, service treatment records for this period have not been associated with the claims file.  Therefore, on remand, the RO/AMC should attempt to locate and acquire these records.

VA Examinations

With respect to the Veteran's tinnitus claim, he was afforded an audiological examination in December 2007.  The examiner noted that the Veteran did not report tinnitus, and no opinion regarding etiology was provided.  However, at his August 2008 hearing, the Veteran testified that he had intermittent tinnitus.  He was exposed to noise from mortars, and also worked on generators and vehicles as a mechanic without hearing protection.  

The Board finds that the Veteran is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  In light of the Veteran's reports of tinnitus and noise exposure in service, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claimed granulomas, service treatment records dated May 2006 reflect findings of a suspicious nodule on the Veteran's left upper lobe.  At that time, the Veteran reported a history of a positive PPD test and treatment with INH (isoniazid) for six months in 1999.  A chest x-ray performed during the Veteran's January 2007 general VA examination revealed scattered granulomas.  However, an opinion regarding the relationship, if any, between these granulomas and service has not been provided.  Therefore, on remand, the Veteran should be scheduled for an examination of the pulmonary system to determine the nature and etiology of his diagnosed granulomas.  Id.  The Board notes that the Veteran's service treatment records reflect reports of exposure to environmental toxins, as well as tobacco use.  Therefore, the examiner should comment on these factors in determining the etiology of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information regarding any treatment received by him for a respiratory disorder to include the 1999 treatment for a positive PPD test.  The RO/AMC should attempt to obtain all indicated relevant records.  

2.  The RO/AMC should attempt to obtain service treatment records for the Veteran's period of service from March 1972 to July 1972.  If the RO/AMC is unable to obtain these records, all efforts to do so should be noted in the claims file.

3.  The Veteran should be scheduled for a VA audiology examination for an opinion as to whether it is at least as likely as not that his tinnitus disability was incurred or aggravated as a result of active service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  The Veteran should be scheduled for a VA pulmonary examination for an opinion as to whether it is at least as likely as not that his diagnosed pulmonary granulomas were incurred or aggravated as a result of active service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should review the claims file, including the Veteran's August 2008 hearing testimony, and specifically comment on the following:

a) Whether the Veteran's pulmonary granulomas are etiologically related to his history of a positive PPD test and treatment with INH (isoniazid) for six months in 1999 prior to service and/or a nodule detected in service in a May 2006 chest x-ray.

b)  Whether the Veteran's pulmonary granulomas are etiologically related to environmental toxin exposure in service?

c)  Whether the Veteran's pulmonary granulomas are etiologically related to tobacco use?

d) Whether the Veteran's pulmonary granulomas are otherwise attributable to service?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


